DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 10-12 and 16-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei et al. (Wei), WO 2020/030715.
Regarding claims 1, 18, 29 and 30, Wei discloses a method for wireless communications at a user equipment (UE), an apparatus (inherently having a processor and memory) (page 10, lines 4-20; see fig. 6), comprising: receiving a set of system information blocks common to a set of cells of a non-terrestrial network, the set of system information blocks indicating one or more parameters common to the set of cells for communications with the set of cells (page 10, lines 9-32); receiving a first system information block associated with a first cell of the set of cells of the non-terrestrial network, the first system information block comprising cell-specific information indicating a first set of cell-specific parameters for communications with the first cell (page 11, line 29-page12, line 4); and communicating with the first cell using the first set of cell-specific parameters associated with the cell-specific information of the first cell and at least a first sub-set of parameters of the one or more parameters that are common to the set of cells (page 10, lines 22-26, page 11, lines 29-page 12, line 4).
Regarding claim 2, Wei discloses the method of claim 1, further comprising: identifying a cell-specific parameter of the first set of cell-specific parameters that is different than a common parameter indicated by the set of system information blocks common to the set of cells, the cell-specific information included in the first system information block indicating the cell-specific parameter, wherein communicating with the first cell is based at least in part on identifying the cell-specific parameter (page 11, lines 29-33).
Regarding claims 3, 23 and 24, Wei discloses identifying a difference between a common parameter indicated by the set of system information blocks common to the set of cells and a cell-specific parameter of the first set of cell-specific parameters, an additional common parameter associated with the first cell, or both, the cell-specific information included in the first system information block of the first cell indicating the difference, wherein communicating with the first cell is based at least in part on identifying the difference (page 11, lines 35-46).
Regarding claim 4, Wei discloses the method of claim 1, further comprising: communicating with a second cell using the one or more parameters indicated by the set of system information blocks that are common to the set of cells (inherent to the handoff procedure) (page 10, lines 28-32).
Regarding claim 5, Wei discloses the method of claim 1, further comprising: identifying the set of system information blocks are common to the set of cells based at least in part on a geographic coverage area, a tracking area, or both (system information/Area ID) (page 11, lines 35-46).
Regarding claims 6, 16 and 17, Wei discloses the method of claim 1, further comprising: receiving a set of non-terrestrial-network-specific parameters, a set of satellite-specific parameters, or both, based at least in part on a configured periodicity, or based at least in part on receiving an indication to acquire the set of non-terrestrial-network-specific parameters, the set of satellite-specific parameters, or both (page 10, line 37-page 11, line 19).
Regarding claim 8, Wei discloses the method of claim 1, further comprising: receiving a configuration message including an indication of a set of downlink resources for receiving system information blocks that include the cell-specific information, wherein receiving the first system information block for the first cell is based at least in part on receiving the configuration message (page 10, lines 28-32).
Regarding claim 10, Wei discloses the method of claim 1, further comprising: receiving a second system information block associated with a second cell of the set of cells of the non-terrestrial network, the second system information block comprising second cell-specific information indicating a second set of cell-specific parameters for communications with the second cell; and communicating with the second cell using the second set of cell-specific parameters associated with the cell-specific information of the first cell and at least a second sub-set of parameters of the one or more parameters that are common to the set of cells (page 12, lines 1-4).
Regarding claim 11, Wei discloses the method of claim 1, further comprising: receiving an indication of a neighbor cell list associated with the first cell based at least in part on receiving the first system information block from the first cell (page 10, lines 9-20).
Regarding claim 12, Wei discloses the method of claim 11, further comprising: receiving an indication of a periodicity, a next update time, or both (reads on the validity timer), associated with an additional system information block associated with at least one cell of the neighbor cell list based at least in part on receiving the first system information block (page 12, lines 15-41).
Regarding claim 19, Wei discloses the method of claim 18, further comprising: receiving a second indication of a validity period (as evidenced by the fact that the validity timer can be reset) (page 12, lines 26-29) associated with the set of parameters, wherein determining that the set of parameters stored by the UE for the first cell is usable for communicating with the second cell is based at least in part on the validity period (page 12, lines 15-41).
Regarding claim 20, Wei discloses the method of claim 18, further comprising: receiving a second control message associated with a third cell (numerous cells are encompassed since the mobile device is in motion throughout the system) (see figures 1 and 5) of the non-terrestrial network; and selecting to communicate with the second cell based at least in part on the set of parameters stored by the UE being associated with the second cell and not the third cell, wherein communicating with the second cell is based at least in part on selecting to communicate with the second cell (page 8, line 41-page 9, line 11).
Regarding claim 21, Wei discloses the method of claim 18, further comprising: receiving a radio resource control message or a non-access stratum message comprising one or more sets of system information blocks associated with a set of cells of the non-terrestrial network based at least in part on a predicted path of the UE relative to the non-terrestrial network (inherent to gps/satellite systems), wherein the set of cells comprises the first cell and the second cell, wherein communicating with the first cell is based at least in part on receiving the radio resource control message or the non-access stratum message (page 8, line 41-page 9, line 7).
Regarding claim 22, Wei discloses the method of claim 18, wherein determining that the set of parameters stored by the UE for the first cell is usable for communicating with the second cell comprises: determining that the set of parameters are unchanged during a validity period based at least in part on receiving the indication (page 12, lines 15-41).
Regarding claim 25, Wei discloses the method of claim 18, further comprising: receiving a downlink message comprising a neighbor cell list associated with the first cell and one or more parameters associated with at least one cell of the neighbor cell list, wherein communicating with the first cell is based at least in part on receiving the downlink message (inherent as the mobile device moves throughout the system) (page 10, lines 9-26).
Regarding claim 26, Wei discloses the method of claim 25, further comprising: selecting the second cell as part of an intra-frequency cell reselection procedure or an inter-frequency cell reselection procedure with the second cell, wherein communicating with the second cell is based at least in part on selecting the second cell (inherent as the mobile device moves throughout the system) (page 10, lines 9-26) and refraining from updating the neighbor cell list associated with the second cell based at least in part on selecting the second cell as part of the intra-frequency cell reselection procedure or the inter-frequency cell reselection procedure (page 10, lines 28-32).
Regarding claim 27, Wei discloses the method of claim 25, further comprising: selecting the second cell as part of an intra-frequency cell reselection procedure with the second cell, wherein communicating with the second cell is based at least in part on selecting the second cell; and updating the neighbor cell list associated with the second cell based at least in part on selecting the second cell as part of the intra-frequency cell reselection procedure (inherent as the mobile device moves throughout the system) (page 10, lines 9-26).
Regarding claim 28, Wei discloses the method of claim 25, further comprising: selecting the second cell as part of an inter-frequency cell reselection procedure with the second cell, wherein communicating with the second cell is based at least in part on selecting the second cell; and updating the neighbor cell list associated with the second cell based at least in part on selecting the second cell as part of the inter-frequency cell reselection procedure (inherent as the mobile device moves throughout the system) (page 10, lines 9-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 9 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Kota et al. (Kota), U.S. Patent Pub. No. 2018/0167911.
Regarding claim 7, Wei discloses the method of claim 1 as described above. Wei, however, fails to disclose refraining from receiving a set of non-terrestrial-network-specific parameters, a set of satellite-specific parameters, or both, based at least in part on receiving indication of a change in the first set of cell-specific parameters or a change in the one or more parameters that are common to the set of cells.
In a similar field of endeavor, Kota discloses techniques for improved decoding of system information blocks. Kota further discloses determining to avoid decoding of at least one SIB of the one or more SIBs received from the first cell in response to the detected trigger event and a mobility pattern of the UE, and using a stored version of the at least one SIB for communication with the first cell (0007), which reads on refraining from receiving a set of non-terrestrial-network-specific parameters, a set of satellite-specific parameters, or both, based at least in part on receiving indication of a change in the first set of cell-specific parameters or a change in the one or more parameters that are common to the set of cells.
Therefore, before the effective filing date, it would have been obvious to modify Wei with the teachings of Kota for the purpose of saving system resources when it has been determined that certain system information is not needed (as taught in Kota, see 0028).
Regarding claim 9, Wei discloses the method of claim 1 as described. Wei, however, fails to disclose receiving, from the first cell, a downlink message including an indication of a change in at least one cell-specific parameter of the first set of cell-specific parameters associated with the first cell or at least one parameter of the one or more parameters that are common to the set of cells; updating the first system information block associated with the first cell based at least in part on receiving the downlink message; and communicating with the first cell based at least in part on updating the first system information block.
Kota discloses managing SIB transmissions at a base station and/or managing decoding of SIBs at a UE. The base station may determine a mobility pattern of a UE and/or the features supported by the UE and generate validity durations for one or more SIBs based on the mobility pattern of the UE or the features supported by the UE. The base station generates one or more SIBs using the generated validity durations in reserved fields of the one or more SIBs and broadcasts the one or more SIB to a UE. (0007 and 0028). This reads on receiving, from the first cell, a downlink message including an indication of a change in at least one cell-specific parameter of the first set of cell-specific parameters associated with the first cell or at least one parameter of the one or more parameters that are common to the set of cells; updating the first system information block associated with the first cell based at least in part on receiving the downlink message; and communicating with the first cell based at least in part on updating the first system information block.
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Wei with the teachings of Kota for the purpose of making the proper changes to system resources when system updates such as the location or mobility patterns of a mobile device have changed.
Regarding claim 13, Wei discloses the method of claim 1 as described above. Wei, however, fails to disclose identifying that an update to the first set of cell-specific parameters associated with the first cell is available; determining that an expected duration until initiating a cell reselection procedure with a second cell satisfies a threshold; refraining from updating the first set of cell-specific parameters based at least in part on determining that the expected duration satisfies the threshold; and performing the cell reselection procedure with the second cell based at least in part on determining that the expected duration satisfies the threshold.
Kota discloses these limitations. Specifically, Kota discloses that a base station 102 may transmit SIBs with different validity durations based at least on a type of SIB (e.g., . SIBtypeX, SIBtypeY, etc.). For example, the base station 102 may transmit SIBtypeX with a validity duration of 24 hours and/or SIBtypeY with a validity duration of 12 hours. The base station 102 may configure the validity durations of the SIBs based at least on how frequently the SIBs are updated by the base station 102. For instance, information broadcasted in SIBtypel may include cell access related parameters which may not change frequently. In such a scenario, the base station 102 may transmit a SIB that changes less frequently with a longer validity durations and/or SIBs that change more frequently with shorter validity durations. This mechanism improves the performance of the wireless communications system 400, e.g., UE 104, as the UE has to decode the SIBs less frequently (and ensuring at the same time the UEs have the most recent SIBs that are transmitted from base station) (0050).
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Wei with the teachings of Kota for the purpose of improving system performance as described in Kota (0050).
Regarding claim 14, the combination of Wei and Kota discloses the method of claim 13, further comprising: receiving the update to the first set of cell-specific parameters associated with the first cell after performing the cell reselection procedure (Kota, 0050).
Regarding claim 15, Wei discloses the method of claim 1 as described above. Wei, however fails to disclose identifying that an update to the first set of cell-specific parameters associated with the first cell is available; refraining from performing an attachment procedure with the first cell based at least in part on identifying that the update to the first set of cell-specific parameters for the first cell is available; and performing an attachment procedure after receiving the update to the first set of cell-specific parameters associated with the first cell based at least in part on identifying that the update to the first set of cell-specific parameters for the first cell is available.
Kota discloses these limitations. Specifically, Kota discloses that a base station 102 may transmit SIBs with different validity durations based at least on a type of SIB (e.g., SIBtypeX, SIBtypeY, etc.). For example, the base station 102 may transmit SIBtypeX with a validity duration of 24 hours and/or SIBtypeY with a validity duration of 12 hours. The base station 102 may configure the validity durations of the SIBs based at least on how frequently the SIBs are updated by the base station 102. For instance, information broadcasted in SIBtypel may include cell access related parameters which may not change frequently. In such a scenario, the base station 102 may transmit a SIB that changes less frequently with a longer validity durations and/or SIBs that change more frequently with shorter validity durations. This mechanism improves the performance of the wireless communications system 400, e.g., UE 104, as the UE has to decode the SIBs less frequently (and ensuring at the same time the UEs have the most recent SIBs that are transmitted from base station) (0050).
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Wei with the teachings of Kota for the purpose of improving system performance as described in Kota (0050).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2021/0099954.
U.S. Patent Pub. No. 2017/0331670.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646